Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 1/18/2022 has been entered. Claim(s) 1-2, 4-12, 14-20 is/are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Snapchat update brings group stories and custom stories based on a particular location” referred to as Staff in view of “The Snapchat Marketing Guide for Brands” herein referred to as TrackMaven in view of Houston (U.S Patent App Pub 20140351340) in view of Abbott (U.S Patent App Pub 20100262928).

Regarding claim 1,
Staff teaches a method comprising: receiving, at a client device, a response to a request, the response comprising media content; (See pages 2-3, Staff teaches A user creates a story, once created other users are notified of the story and notified of the story and once notified can then ask snaps to the story.)
adding the media content from the response to a collection of media content; (See pages 2-3, Staff teaches adding a snap (media content) to a collection of snaps in a story from the client device )
causing display of a presentation of the collection of media content in response to the input that selects the notification, the presentation of the collection of media content including the media content from the response. (See pages 3-4, Staff teaches Once you have created the story, people in the new story will be notified and they can add and view snaps according to the settings that you have kept. The snaps are displayed in a story with a collection of media in response to a first user loading a media file or an additional user using loading a media file)
Staff does not explicitly teach but TrackMaven teaches causing display of a notification at the client device in response to the receiving the response to the request, the notification including an identification of the request; (See pages 16-19, TrackMaven teaches displaying notification of at the client device including an id of the request of the other user adding a snap)
receiving an input that selects the notification. (See pages 16-19, TrackMaven teaches the user In the lower left hand corner, tap on the speech bubble symbol to go to the chat inbox. If it's highlighted in blue, that means you have received something new )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of TrackMaven with Staff because both deal with creating snaps in snapchat. The advantage of incorporating the above limitation(s) of TrackMaven into Staff is that TrackMaven how to navigate, build, and distribute content in the Snapchat interface; best practices for “snap” creation, distribution, and audience engagement; and how to promote and report on the ROI of your brand’s Snapchat account, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], TrackMaven)
Staff and TrackMaven do not explicitly teach but Houston teaches provisioning a folder among a collection of media content based on the request; (See paragraphs 66-67, Houston teaches pooling a collection/ folder of media items based on commonality and cluster principles)
the response comprising media content based on the selection of the one or more media elements; (See paragraphs 60-61, Houston teaches files selected to be added and are added to the folder/pooled collection)
adding the media content from the response to the media folder associated with the request among the collection of media content. (See paragraphs 60-61, Houston teaches adding content to the media folder associated with the request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Houston with Staff and TrackMaven because both deal with creating snaps in snapchat. The advantage of  into Staff and TrackMaven is that Houston teaches , therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0005], Houston)
Staff, TrackMaven, and Houston do not explicitly teach but Abbott teaches presenting a graphical user interface (GUI) that comprises a display of a media item and a set of icons at a client device, the set of icons including a first icon; (See paragraphs 184-186, 190, figures 27-28, 30 Abbott teaches Displaying a gui with media items and icons)
receiving an input that drags the first icon to a position upon the media item; (See paragraphs 184-186, 190, figures 27-28, 30 Abbott teaches dragging a first icon to a media item)
generating, at a client device, a request based on the input that drags the first icon to the position upon the media item. (See paragraphs 184-186, 190, figures 27-28, 30 Abbott teaches request to play the video in the display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Abbott with Staff, TrackMaven, and Houston because both deal with creating snaps in snapchat. The advantage of incorporating the above limitation(s) of Abbott into Staff, TrackMaven, and Houston is that Abbott teaches a functional icon is associated with functions of mobile terminal, the user can operate the mobile terminal easier and in a more intuitive manner. By providing a customized mobile terminal having a touch panel display, the terminal enables the user to customize the palette of functional icons. therefore making the overall system more robust and efficient. (See paragraphs [0005] - [0006], Abbott)

	Regarding claim 2,
Staff, TrackMaven, Houston, and Abbott teach the method of claim 1.
TrackMaven further teaches receiving one or more user identifiers; generating the request based on the selection of the first icon; and distributing the request based on the one or more user identifiers. (See pages 18-19, TrackMaven teaches In the lower right hand corner, tap on the three dots to go to the stories screen. If the three dots are highlighted in purple, that means your friends have posted new stories, the user id is the user who posted the story and distributing it to a group of “friends”) See motivation to combine for claim 1.

	Regarding claim 4,
Staff, TrackMaven, Houston, and Abbott teach the method of claim 2.
TrackMaven further teaches wherein the method further comprises: causing display of a text input field;  (See pages 20-22, TrackMaven teaches display of text to be added to the snap)
receiving a text string via the text input field from the client device; and assigning the text string to the media category. (See pages 20-22, TrackMaven teaches text string input on a client, and assigning the text the snap/media) See motivation to combine for claim 1.

	Regarding claim 5,
Staff, TrackMaven, Houston, and Abbott teach the method of claim 1.
 (See pages 11-12, TrackMaven teaches user id including an avatar) See motivation to combine for claim 1.

	Regarding claim 6,
Staff, TrackMaven, Houston, and Abbott teach the method of claim 5,
TrackMaven further teaches wherein the user identifier includes a graphical avatar. (See pages 11-12, TrackMaven teaches user id including an avatar) See motivation to combine for claim 1.

	Regarding claim 7,
Staff, TrackMaven, Houston, and Abbott teach the method of claim 1, wherein the request includes corresponding image, and the causing display of the presentation of the collection of media content includes: overlaying the presentation of the collection of media content upon a display of the image from the request.(See pages 2-3, Staff teaches a overlaying the other friends or people in the geofences snap on the original snap in order to display the custom story) 

	Regarding claim 8,
Staff, TrackMaven, Houston, and Abbott teach the method of claim 1, 
TrackMaven further teaches wherein the request includes request data that defines a set of media attributes, and wherein the media content of the response is (See pages 21-24, TrackMaven teaches media attributes including emojis, text, drawing in the snap which is added and notification is sent to other users) See motivation to combine for claim 1.

	Regarding claim 9,
Staff, TrackMaven, Houston, and Abbott teach the method of claim 1, wherein the method further comprises: receiving and input that selects the media content from the response from among the presentation of the collection of media content; and (See pages 2-3, Staff teaches the snap story is message is sent to everyone in your geofence or friends of friends and they add snaps to this story)
generating composite media content based on the media content in response to the selection of the media content. (See pages 2-3, Staff teaches the snap story is continually added to by other users to make a custom story)

	Regarding claim 10,
Staff, TrackMaven, Houston, and Abbott teach the method of claim 9, wherein the method further comprises: generating one or more messages that include the composite media content. (See pages 2-3, Staff teaches the snap story is message is sent to everyone in your geofence or friends of friends) 

Claims 11-12, 14-19 list all the same elements of claims 1-2, 4-9, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 4-9 applies equally as well to claims 11-12, 14-19. 

	Claims 20 list all the same elements of claims 1, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to claims 20. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Bijor (U.S. Patent App Pub 20170034085) teaches a device has multiple processors placed to display a user interface comprising a messaging thread between a first user of the mobile computing device and a second user upon execution of messaging application. The processors are placed to receive user selection of textual content, generate a selectable transport request feature on the display to overlay a portion of the messaging thread in response to the user selection of the textual content, where the selectable transport request feature enables the user to request a transportation arrangement service.
2. Baldwin (U.S. Patent App Pub 20180025219) teaches a computing device can execute a messaging application corresponding to a messaging service and display a user interface comprising a messaging thread between a user of the mobile computing device and at least a second user, the messaging thread including textual content corresponding to a location. The computing device can then receive a user selection of the textual content, and generate a selectable transport request feature on the display to overlay at least a portion of the messaging thread. In various implementations, the selectable transport request feature can enable the user to request transport from a transportation arrangement service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NINOS DONABED/Primary Examiner, Art Unit 2444